UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              4/14/2020
                                                                       :
EBONY EDWARDS,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-cv-10222 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
BILLIE DYKES, ET AL,                                                   :
                                                                       :
                                    Defendants.                        :
                                                                       :
                                                                       :
                                                                       :
---------------------------------------------------------------------- X
LEWIS J. LIMAN, United States District Judge:

        On February 25, 2020, the Court held an Initial Pretrial Conference in this case. On the
same day, the Court imposed a Civil Case Management Plan and Scheduling Order (Dkt. No. 9.)
There was no docket activity from then until yesterday, when the parties filed a “Proposed
Scheduling Order” (Dkt. No. 10) that purports to modify significantly the deadlines and
specifications that had been established in the Civil Case Management Plan and Scheduling
Order. For example, the Proposed Scheduling Order extends the discovery deadline by three
months and removes the Court’s trial-ready date. (Id.)

       Federal Rule of Civil Procedure 16(b)(4) provides that “[a] schedule may be modified
only for good cause and with the judge’s consent.”

        The Proposed Scheduling Order does not attempt to demonstrate good cause. It provides
no explanation for the requested modifications. Accordingly, the application for an extension of
the discovery deadlines, in its current form, is DENIED WITHOUT PREJUDICE to renewal
upon a properly supported application demonstrating good cause. See generally Furry Puppet
Studio Inc. v. Fall Out Boy et al, No. 19-cv-02345 (LJL), Dkt. No. 91 (S.D.N.Y. Feb. 24, 2020).



        SO ORDERED.

Dated: April 14, 2020                                      __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge



                                                             1
